IN THE COURT OF APPEALS OF IOWA

                                   No. 16-1177
                            Filed September 28, 2016


IN THE INTEREST OF A.B.,
Minor Child,

J.B., Father,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Johnson County, Deborah Farmer

Minot, District Associate Judge.



       A father appeals from the adjudicatory and dispositional orders in a child-

in-need-of-assistance proceeding. AFFIRMED.



       James L. Sines of Ackley, Kopecky & Kingery, L.L.P., Cedar Rapids, for

appellant.

       Thomas J. Miller, Attorney General, and Kathrine S. Miller-Todd and Mary

A. Triick, Assistant Attorneys General, for appellee State.

       Derek E. Johnson, Iowa City, for appellee mother.

       Anthony A. Haughton of Linn County Advocate, Inc., Cedar Rapids,

attorney and guardian ad litem for minor child.



       Considered by Danilson, C.J., and Mullins and Bower, JJ.
                                           2


MULLINS, Judge.

       The father of A.B., age three, appeals from the adjudicatory and

dispositional orders in a child-in-need-of-assistance (CINA) proceeding.          He

argues the State failed to prove by clear and convincing evidence A.B. had been,

or was imminently likely to be, sexually abused by her father to support an

adjudication under Iowa Code section 232.2(6)(d) (2015).1 We affirm.

       “We review CINA proceedings de novo.” In re J.S., 846 N.W.2d 36, 40

(Iowa 2014). “In reviewing the proceedings, we are not bound by the juvenile

court’s fact findings; however, we do give them weight.”          Id.   “Our primary

concern is the child[]’s best interests.” Id. “CINA determinations must be based

upon clear and convincing evidence.” Id. Evidence is “clear and convincing

‘when there are no “serious or substantial doubts as to the correctness [of]

conclusions of law drawn from the evidence.”’” In re M.W., 876 N.W.2d 212, 219

(Iowa 2016) (alteration in original) (citation omitted).

       In its adjudicatory order, the juvenile court discussed at length the

allegations of sexual abuse of the child by her father. The court noted, “[A.B.]

has had ongoing issues with constipation resulting in episodic pain or discomfort

and requiring treatment with laxatives” and found “[c]omments [by the child]

about being tickled or spanked may reflect routine parent-child interactions.” The

court also noted it “gave careful and serious consideration” to the father’s claim

the mother had “prompted or coached” the child to make the allegations of sexual

1
 The juvenile court adjudicated A.B. CINA pursuant to Iowa Code section 232.2(6)(c)(2)
and (6)(d).     Both parents stipulated to the CINA adjudication under section
232.2(6)(c)(2); neither parent appeals the adjudication on this ground. The mother and
guardian ad litem also stipulated A.B. is in need of assistance pursuant to section
232.2(6)(d); only the father appeals.
                                           3


abuse and determined that, although the mother “has exaggerated and

manipulated facts to gain an advantage in the custody case” and “has been

vindictive toward [the father] at times,” the father was not “blameless” and “has

behaved in kind toward [the mother].”

       Nevertheless, the court concluded the child’s demeanor and description of

how her father had touched her genitals was “credible and convincing” and found

the child had been sexually abused by the father.2 The court further found the

child was at risk of future sexual abuse by the father because “[h]e already

sexually abused her at least once; he has not acknowledged the abuse; he has a

history of sexual abuse of a young female child when he was functioning as a

caretaker and father-figure for this child;[3] and he was himself a victim of child

sexual abuse.” The court also found “it was apparent [from his testimony] that

[the father] retained little or nothing from two years of outpatient sex-offender

treatment.” Finally, the court noted the father “has continued to drink alcohol, as

evidenced by at least three alcohol-related convictions after being discharged

from probation, despite acknowledging that alcohol was a ‘trigger’ for the sexual

abuse in 2006.”

       At the dispositional hearing, all parties agreed with the recommendations

that A.B. should remain in the custody of her mother and the case permanency

plan should be adopted.
2
  In the video interview the child demonstrated how her father had touched her “part that
goes pee” with his fingers.
3
  The father was accused of sexual abuse in 2006 after his then-girlfriend’s daughter
disclosed the abuse to her school principal. The father confessed to the abuse and later
pled guilty to Indecent Contact with a Child. The father received a deferred judgment
and two years of probation. He successfully completed all requirements of probation,
including outpatient sex-offender treatment, and complied with the requirements of the
sex-offender registry.
                                       4


       Upon our de novo review of the record, we find clear and convincing

evidence exists A.B. has been, or is imminently likely to be, sexually abused by

her father.    Accordingly, we affirm the juvenile court’s adjudicatory and

dispositional orders without further opinion pursuant to Iowa Court Rule

21.26(1)(a), (d), and (e).

       AFFIRMED.